DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Authorization for this examiner’s amendment was given in the papers filed on 11/4/2021.
In the claims:
Claim 10 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is the combination of US 2012/0048266 (Alelov hereinafter), US 2011/0126848 (Zuber hereinafter) and US 2013/0014755 (Kumar hereinafter). With respect to claim 1, the closest prior art teaches a first heat transfer element and a second heat transfer element. However, the prior art does not teach or make obvious that the thickness of the first heat transfer element is greater than a thickness of the second heat transfer element so that the first heat transfer element has a lower thermal conductivity than the second heat transfer element, in addition to the remaining limitations.
With respect to claim 14, the closest prior art teaches two external ring heaters. However, the prior art does not teach or make obvious that the first external heating element is . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                      

/Michael J Felton/             Primary Examiner, Art Unit 1747